DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019, 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112



Claims 1- 3, 5-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner will interpret to the best of his ability.
Claim 1 cites “an inverter whose AC side is connected to the inner coil and which can perform power conversion bidirectionally between the AC side and a DC side, and a bidirectional DC/DC converter which comprises an intermediate capacitor, is connected a side which is opposite to the side of the inverter, and the inverter; …. a voltage step-up operation is performed by turning the voltage step-up switching device ON/OFF and a voltage at a side of the inverter is stepped up so as for power to be transmitted to a side of the DC power source,…. after control of discharging charges, which are accumulated in the intermediate capacitor, is performed by increasing on duty of the voltage step-up switching device by the time until a voltage of the intermediate capacitor is lowered to be a predetermined value or lower”; and
Claim 5 cites “perform power conversion bidirectionally between a DC power source to be connected and the intermediate capacitor,… power is transmitted from a DC power source which is connected to the one power conversion device to the coil. power is transmitted from the coil of the another power conversion device to a DC power source which is connected to the another power conversion device; ….. increasing on duty of a voltage step-up switching device” is so confusing and difficult understanding. Also, the system without controller, which one can control the operation of step-up switching device of DC/DC and compare the predetermined value with voltage of the intermediate capacitor, “increasing on duty of a voltage step-up switching device” should be “increasing duty cycle of a voltage step-up device”.
Claim 2 recites “wherein the bidirectional DC/DC converter comprises a step-down switching device, in the power transmission operation, the bidirectional DC/DC converter performs as a step-down converter in which a step-down operation is performed by turning the step-down switching device ON/OFF and a voltage at a side of 
Claim 6 recites “operates as a step-up converter in the power reception operation, which perform a voltage step-up operation in which a voltage at a side of the inverter is stepped up and transmits power to a side of the DC power source, and operates as a step-down converter in the power reception operation, which performs a step-down operation in which a voltage at a side of the DC power source is stepped down and transmits power to a side of the inverter” is unclear a side of the inverter and a side of the DC power source are the same or different between step-up and step-down operation of the bididrection DC/DC converter.
Since claims 2-3, 6-8 and 10-11 depend from claim 1, 5 and do not cure the deficiencies of claim 1, 5, they are rejected for the same reason.
Claim 1 recites the limitation "the side of the inverter" in line 8; Claim 5 recites limitation “the DC side” in line 5; Claim 10 recites the limitation "the switching operation" in line 2. There are insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter




Claims 1, 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relevant Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
the inverter [see Fig. 14]; wherein in power reception operation in which the inner coil receives power from the external coil and transmits power to the DC power source, the bidirectional DC/DC converter comprising a voltage step-up switching device performs as a voltage step-up converter in which a voltage step-up operation is performed by turning the voltage step-up switching device ON/OFF and a voltage at a side of the inverter is stepped up so as for power to be transmitted to a side of the DC power source [par 0090-0091.
Tamura (US 2016/0294290) discloses a power converter 1 of the present embodiment includes a first conversion circuit 10 and a second conversion circuit 20 that are configured to perform electric power conversion. Between the first and second conversion circuits 10 and 20, a transformer 40 is connected. Each of the first and second conversion circuits 10 and 20 is configured to transfer electric power via the transformer 40. The power converter 1 further includes a third conversion circuit 30 connected with connection terminals of the first conversion circuit 10 on a DC side thereof. Each of the first and second conversion circuits 10 and 20 is configured to 
Yamaguchi et al or Tamura does not disclose wherein in switching operation from power reception to power transmission where the power reception operation is switched to power transmission operation in which power is transmitted from the DC power source to the inner coil, after control of discharging charges, which are accumulated in the intermediate capacitor, is performed by increasing on duty of the voltage step-up switching device by the time until a voltage of the intermediate capacitor .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Examiner, Art Unit 2836